DETAILED ACTION
	Examiner acknowledges receipt of the reply filed 2/16/2021, filed in response to the restriction requirement mailed 12/15/2020.
Claims 1-21 are pending.  Claims 4, 5, 7, 11, and 12 have been withdrawn from further prosecution for the reasons set forth below.
Claims 1-3, 6, 8-10, and 13-21 are being examined on the merits in this office action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected SEQ ID NO:163 as a species of p53 activator; carboplatin as the species of other anticancer agent; sequential administration as the dosing regimen; non-small cell lung cancer as a specific form of cancer, and anemia as a side effect associated with an alkylating-like agent, e.g. carboplatin.
SEQ ID NO:163: 

    PNG
    media_image1.png
    580
    1827
    media_image1.png
    Greyscale


Claims 4, 5, 7, 11, and 12 have been withdrawn from further consideration as being drawn to a nonelected species.
Election was made without traverse in the reply filed on 2/16/2021.

Drawings
The drawings are objected to because figure 15 includes multiple parts that should be accounted for in the figure legend.  Please compare the figure legend with respect to figures 11A and 11B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
Line 1 of the abstract should be amended to recite “Methods for treating a solid tumor”.

Denial of Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original no provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 14/864801, 62/216670, 62/213831, and 62/054861 fail to provide adequate support in the manner provided by the first paragraph of 35 U.S.C. 112 for the term “p53 activator”.
The parent applications fail to provide support for either compound.
The term p53 was activator first recited in the instant application in a claim set filed 3/15/2019; the filing date of the instant application. 

Lack of Ipsis Verbis Support
The specification of the parent applications Application Nos. 14/864801, 62/216670, 62/213831, and 62/054861  fail to provide any literal support to reasonably convey to those skilled in the art that application was in possession of “p53 activator” compounds.  The parent specifications, as filed, in the parent application do not provide any discussion regarding p53 activator.  The specification in the parent applications do not state the term “p53 activator”.   Instead, the specification describes peptidomimetic macrocycle that bind to MDM2 and/or MDMX proteins and/or the peptidomimetic macrocycle disrupts the interaction between p53 and MDM2 and MDMX.
Note that this disclosure does not literally provide support for p53 activator.

Lack of Inherent Support
The MPEP states “[w]hile there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure. See MPEP 2163.  Here, the specification does not provide any implicit or inherent support for the term for p53 activator.
As noted above, the parent applications refer to peptidomimetic macrocycle and functional interactions with MDM2 and/or MDMX proteins that can interfere/disrupt p53 binding. Given the broadest reasonable claim interpretation, the claim term “p53 activator” encompasses any and all compounds of any composition (peptide, saccharide, lipid, small molecules, or combinations thereof) that directly or indirectly function as a p53 activator.  However, the parent specifications and the instant application are limited to “p53 activators” that are peptidomimetic macrocycles.
any implicit support for the elected species. 
The MPEP states “[i]f there is a contin-uous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by the first paragraph of 35 U.S.C. 112, in order for the later-filed application to be entitled to the benefit of the earliest filing date.” Since the parent applications do not adequately support the term p53 activator, the instant application is not entitled to the benefit of the earliest filing date.  Thus, priority to the parent applications Application Nos. 14/864801, 62/216670, 62/213831, and 62/054861 is hereby denied for these compounds. 
The term p53 activator was first recited in a claim amendment filed 3/15/2019, the filing date of the instant application.

Claim Objections
Claims 9, 10, 14, and 19 are objected to because of the following informalities: 
Claim 9 should be amended to recite “DNA cross-linker, [[or]] DNA damaging agent, anti-antigenic agent … (VTA), or vascular disrupting agent (VDA).  The term “or” is recited twice in the claim.  
Claim 9 recites the acronym VEGF.  The acronym should be written out in full name in the first appearance in the claims.
Claim 14 recites the acronyms MDM2 and MDMX.  The acronym should be written out in full name in the first appearance in the claims.

Claim 10 recites camptotheca which is a genus of deciduous tree found in China and Tibet.  Examiner believes that applicant intended to recite camptothecin, a drug derived from the bark and stem of the tree.  The term podophyllum is a genus of herbaceous perennial plant found in the US and Canada. Examiner believes that applicant intended to recite podophyllin, a drug derived from the resin of the roots.  The parentheses should be removed from claim 10.  Examiner notes that the claim term Doxil it is a registered trademark in should be noted as such.
Further regarding claim 19, the claim recites “wherein the peptidomimetic macrocycle has the formula”.  There is no antecedent basis for the term “the peptidomimetic macrocycle”.  Examiner recommends that applicant amend the claim to recite wherein the amino acid sequence is a peptidomimetic macrocycle of the formula.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8-10, and 13-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The 
For written description, the analysis considers
(a) Actual reduction to practice, 
(b) Disclosure of drawing or structural chemical formulas, 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and 
(d) Representative number of examples.
In the instant case, the claims are drawn to a method of treating a cancer in a subject in need thereof, the method comprising: administering to the subject a therapeutically-effective amount of a p53 activator, and a therapeutically-effective amount of another anticancer agent; wherein the p53 activator reduces a side effect associated with the other anticancer agent.  
The claims are drawn to a “p53 activator” but only specific peptidomimetic macrocyclic peptides were shown have utility for treatment of specific forms of cancer.  The term “p53 activator” is not defined in the specification. Given the broadest claim interpretation, the claim term can include peptides and non-peptides (saccharides, lipids, chemical compounds, small molecules, and combinations thereof) that function either directly or in a directly as a “p53 activator”.
 (a)  Actual reduction to practice/ (b) disclosure of drawing or structural chemical formulas:
The claims are drawn to a p53 activator that reduces a side effect associated with the other anticancer agent. The specification describes peptidomimetic macrocycles that are deemed to be p53 activators in Tables 3, 3a, 3b and 3c lists of peptidomimetic macrocycles having Formula (I). 
Lain et al. (Cancer cell 13: 454-463 (2008)) is a journal article that discloses a small molecule p53 activator.  However, the reference is not dispositive of indicating that the small molecule can reduce a side effect associated with another anticancer agent when used in combination with the other anticancer agent in treating cancer in a subject.
Sonnemann et al. (European Journal of cancer 47: 1432-1441 (2011)) is a journal article that discloses a small molecule p53 activator, nutlin-3.  However the reference does not teach or suggest that nutlin-3 can reduce a side effect associated with another anticancer agent when used in combination with the other anticancer agent in treating cancer in a subject.
 (c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed: and (d) Representative number of examples:

As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic (e.g., reduces a side effect associated with the other anticancer agent) and/or a functional/structural characteristic without any disclosed correlation between function and structure of the biomolecule beyond the examples presented, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, and even some generic structural features and many distinct species are given (e.g. claim 19), the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  

Claims 1-3, 6, 8-10, and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating thymoma with Aileron peptide 1, does not reasonably provide enablement for all possible iterations of “p53 activators” and all other possible forms of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 418 F.2d 540, 163 USPQ 689 (CCPA 1969), the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 (Bd. Pat. App. & Inter. 1981) the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908 (Bd. Pat. App. & Inter. 1986) claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a 
In Ex parte Stevens, 16 USPQ2d 1379 (Bd. Pat. App. & Inter. 1990) a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
 (1) Breadth of claims.

The claims are broadly drawn to a “p53 activator” but only specific peptidomimetic macrocyclic peptides were shown have utility for treatment of specific forms of cancer.  The term “p53 activator” is not defined in the specification. Given the broadest claim interpretation, the claim term can include peptides and non-peptides (saccharides, lipids, chemical compounds, the combinations thereof) that function either directly or in a directly as a “p53 activator”.
 (b) Scope of the diseases covered.  
There are many different types of cancers, but all share one hallmark characteristic: unchecked growth that progresses toward limitless expansion (National Institute of Cancer- understanding and related topics, accessed 8/21/2014 at URL: cancer.gov/cancertopics/understandingcancer at p. 2).  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.  Id.  Examiner notes that the following prior art is a selection of the recited forms of cancer. 
A. Lung carcinoma is the leading cause of cancer-related death worldwide (Merck Manuals Lung Carcinoma accessed 3/12/2017 at URL merckmanuals.com/professional/pulmonary-disorders/tumors-of-the-lungs/lung-Id.  Treatment varies by cell type and by stage of disease.  Primary treatments include surgery (depending on cell type and stage), chemotherapy and radiation therapy.  Id.    
B. Neuroblastoma is a cancer arising in the adrenal gland or less often from the extra-adrenal sympathetic chain, including the retroperitoneum, chest, and neck (Merck Manuals Neuroblastoma accessed 3/12/2017 at URL merckmanuals.com/professional/ pediatrics/pediatric-cancers/neuroblastoma).  Diagnosis is confirmed by biopsy.  Id. Treatment may include surgical resection, chemotherapy, radiation therapy, high-dose chemotherapy with stem cell transplantation, cis-retinoic acid, and immunotherapy. Id.
C. There are many types of colorectal cancers.  See, e.g., Merck Manual Colorectal Cancer accessed 8/21/2014 at URL merckmanuals.com/home/digestive_disorders/tumors_of_the_digestive_system/colorectal_cancer.html).  Almost all cancers of the large intestine and rectum (colorectal) are adenocarcinomas, which develop from the lining of the large intestine (colon) and rectum.  Id.  In Western countries, cancer of the large intestine and rectum is one of the most common types of cancer and the second leading cause of cancer death.  Id.  Colon cancer is more common among women, and rectal cancer is more common among men.  Id. 
D. Prostate Cancer covers a variety of cancer types. See e.g., Merck Manual Prostate Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/prostate_cancer.html?qt=prostate cancer&alt=sh.  Among men Id. 
The great majority of types of prostate cancers are not treatable with pharmaceuticals.  Id. 
E. Cholangiocarcinoma is also known as bile duct cancer is a relatively rare form of caner (Cholangiocarcinoma  accessed 3/12/2017 at URL surgery.usc.edu/divisions/tumor/pancreasdiseases/web%20pages/BILIARY%20SYSTEM/cholangiocarcinoma).  Cholangiocarcinoma is considered to be an incurable and rapidly lethal cancer unless both the primary tumor and any metastases can be fully removed by surgery. Id.  No potentially curative treatment exists except surgery, but most people have advanced stage disease at presentation and are inoperable at the time of diagnosis. Id.  People with cholangiocarcinoma are generally managed - though not cured - with chemotherapy, radiation therapy, and other palliative care measures. Id.  These are also used as additional therapies after surgery in cases where resection has apparently been successful (or nearly so).  Id.  
F. Thyroid cancer.  There are four general types of thyroid cancer (papillary, follicular, medullary, and anaplastic) (Thyroid cancer accessed 3/12/2017 at URL merckmanuals.com/professional/endocrine-and-metabolic-disorders/thyroid-disorders/thyroid-cancers).  Most thyroid cancers manifest as asymptomatic nodules. Id.  Rarely, lymph node, lung, or bone metastases cause the presenting symptoms of small thyroid cancers.  Id.  Diagnosis is often by fine-needle aspiration biopsy but may involve other tests. Id. Treatment is surgical removal, usually followed by ablation of residual tissue with radioactive iodine.  Id.
Id.  Symptoms (most often gross or microscopic hematuria) usually do not develop until the tumor is large or metastatic, so incidental discovery is common.  Id.  Diagnose of RCC is by MRI or contrast-enhanced CT, as well as testing of liver function.  Id.  Treatment of localized RCC is by radical nephrectomy, whereas advanced RCC is treated by palliative surgery, radiation therapy, targeted drug therapies, and/or interferon alfa-2b or IL-2.  Id.
H. Bladder Cancer.  Most bladder cancers are of a type called transitional cell, affecting the same kinds of cells (transitional cells) that are usually the cancerous cells responsible for renal pelvis and ureter cancers.  See e.g., Merck Manual Bladder Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/bladder_cancer.html.  More than 70,000 new cases of bladder cancer are diagnosed every year in the United States and about 15,000 people die of bladder cancer every year.  Id. About 3 times as many men as women develop bladder cancer. Smoking is the greatest single risk factor and seems to be one of the causes in at least half of all new cases.  Id.
(2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  The guidance provided is limited.  The specification fails to provide guidance on how a p53 activator (of any structure - peptide or non-peptide) would be sufficient to treat all forms of cancer.  Example 4 indicates that only Aileron peptide 1 was able to reduce tumor size in thymoma patients.  The peptidomimetic macrocycle did not show any positive therapeutic improvement in patients with other forms of cancer.
However, the skilled artisan does not have sufficient guidance to extrapolate the limited teachings from one single peptide and one type of cancer to entirely different peptidomimetic macrocycle and forms of cancer (body location and disease etiologies).  The skilled artisan cannot predict which of the highly variable types of cancer known in the art would be suitable for treatment with the claimed peptides, much less dosage amounts and routes of administration.  Accordingly, the specification provides little guidance over the scope of the presently pending claims. 
(4) State of the Prior Art: A review of the relevant art yielded a diverse array of treatment options for those suffering from various forms of cancer.  Traditional therapies include chemotherapy, radiotherapy and surgery.  
US 9,505,804 B2 disclose peptidomimetic macrocycles in treating neck cancer, melanoma, lung cancer, breast cancer etc. [see claim 1, 25 and 26].

Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted, see the evidences from the following prior art:  
Bowie et al (Science 247:1306-1310 (1990)) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  
Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  
The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. Cell Biol. 111:2129-2138 (1990)) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast Mol. Cell. Biol. 8:1247-1252 (1988)) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  
Though various peptidomimetics are known to treat various cancers, the above references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein or peptide. 
So far as the examiner is aware, applicants’ recited p53 activator, has not been successfully used treating all possible cancers, and also there is no known single compound or genus (having common core structure) that treats all possible cancers.
 (5)  Working Examples:  Example 1 indicates synthesis of peptidomimetic macrocycles.  See tables 3, 3a, 3b and 3c.  Example 2 relates to a cell viability assay in which cell growth of cancer cell lines were assessed using two different peptidomimetic macrocycles, SP-154 (elected species SEQ ID NO:163) and SP-763 (SEQ ID NO: 665).  See table 5. 
 Example 3 relates to administration of Aileron peptide 1 to patients with solid tumors expressing WT p53 protein. The reports of from a safety and tolerability study.  Examiner expressly notes that that the specification states:
Only patients with tumors expressing WT p53 protein were enrolled. This key inclusion criterion was based on the proposed mechanism of action of Aileron peptide-1, which requires WT p53 protein to be pharmacologically active. The inclusion criterion is also supported by results of in vitro tumor 

Specification at paragraph [00377].  Only Aileron peptide 1 has been studied in vivo (see Examples 3-4).  Only thymoma showed a tumor shrinkage from 78 mm to 72mm (~8% reduction) is demonstrated in the Figure 14.  Other cancers (e.g., liposarcoma, non-small cell lung cancer (NSCLC), ovarian and leiomyosarcoma) all failed to show any reduction. 
(6) Skill of those in the art:  The relative skill of those in the art is high. An ordinary artisan in the area of drug development would have experience in screening peptide compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against particular biological target is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the cancer. 
Determining how a particular bifunctional peptide will impact the cancer is not routine. There is no chemical targeting system at this time that can directly stimulate or block only a highly divergent cancer(s), while avoiding effects on other parts of the cells, where the same signal may have a different and unwanted effect. Further, the functioning of many networks and the pathology of many cancers involve complex systems involving more than one network. Thus, the level of ordinary skill in the art needs specialized knowledge of the complex nature of the cancer. 
The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be undue.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Examiner expressly notes that there is no evidence of synergy of a combination of a p53 activator with another anticancer agent in a method of treating a cancer in a subject. Moreover, there is no evidence that the p53 activator reduces a side effect associated with the other anticancer agent.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 9 requires that the chemotherapeutic be an “alkylating-like” agent.  It is not clear what is meant by “alkylating-like;” this implies similarity to an alkylating agent, but in what manner and how far from an alkylating agent this term can be stretched is not clear.
Regarding claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “hormonal agent”, and the claim also recites “selective estrogen receptor modulator (SERM)” and “estrogen receptor antagonist” which are the narrower statement of the range/limitation.  The claim recites the broad limitation “receptor antagonist”, the claim also recites “selective estrogen receptor modulator (SERM)”, “estrogen receptor antagonist”, and “VEGF antagonist” which are the narrower statement of the range/limitation.  Please also refer to paragraph [00339] of the as-filed specification which further refers to broader and narrower statements of the recited claim terms.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be “anthracyclines”, and the claim also recites doxorubicin, epirubicin, Doxil, aclarubicin, amrubicin, daunorubicin, idarubicin, pirarubicin, valrubicin, and zorubicin, which are the narrower statement of the range/limitation. The claim recites the broad limitation “anthracenediones “, in the claim recites mitoxantrone and pixantrone which are the narrower statement of the range/limitation.  Please also refer to paragraph [00344] of the as-filed specification which further refers to broader and narrower statements of the recited claim terms.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Please also see the above claim objection relating to the terms camptotheca and podophyllum, which relate to Genus names of plants, a tree and shrub, respectively.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary the structural relationship between the amino acid sequences recited in tables 3, 3a, 3b, and 3c and the peptidomimetic macrocycle of formula I.  
Claim 19 recites-  The method of claim 1, wherein the p53 activator comprises an amino acid sequence which is at least about 60% identical to an amino acid sequence in any of Table 3, Table 3a, Table 3b, and Table 3c, wherein the peptidomimetic macrocycle has the formula:

    PNG
    media_image2.png
    290
    630
    media_image2.png
    Greyscale
.  Specifically there is no indication in claim 19 to what amino acid positions of the peptide sequences recited in Table 3, Table 3a, Table 3b, and Table 3c correlate with the amino acid positions in formula I to give rise to “the peptidomimetic macrocycle of formula I”.  Claim clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guerlavais et al (WO 2013/123266), and further in view of Hildebrandt et al. (Expert Opinion on Drug Metabolism & Toxicology 5:745-755 (2009)), PARAPLATIN® (carboplatin) drug package insert information (accessed at URL https://www.accessdata.fda.gov/drugsatfda_docs/label/2010/020452s005lbl.pdf, pp. 1-21, dated July 2010- hereinafter “Carboplatin label”), and Guerlavais et al. (U.S. 2013/0210743- hereinafter “Guerlavais 2”).
Guerlavais et al. teach peptidomimetic macrocycles and methods of use (abstract).  The reference states that tumors that express wild type p53 are vulnerable to pharmacologic agents that stabilize or increase the concentration of active p53. In this context, inhibition of the activities of MDM2 has emerged as a validated approach to restore p53 activity and resensitize cancer cells to apoptosis in vitro and in vivo (para. [0001]).  The p53-based peptidomimetic macrocycles [reads on p53 activator] are capable of binding to and modulating the activity of p53, MDM2 and/or MDMX (paras. [0002]-[0003], [00169]-[00173]).  Guerlavais et al. teach that the p53-based peptidomimetic macrocycles can be used to treat cancer, including non-small cell lung cancer (e.g., paras. [00173]-[00176]).  The reference further teaches that the p53-based peptidomimetic macrocycles can be an administered in combination with another 
Although Guerlavais et al teach method of treating cancer (e.g., non-small cell lung cancer) comprising a p53-based peptidomimetic macrocycle [p53 activator] such as instant SEQ ID NO:163, in combination with a second anticancer agent, the reference does not explicitly teach administration of carboplatin or that the p53 activator to reduce the side effect associated with the other anticancer agent.
Hildebrandt et al. (Expert Opinion on Drug Metabolism & Toxicology 5:745-755 (2009)) is a review article that teaches that non-small cell lung cancer (NSCLC) is the leading cause of cancer-related death in the US. Patients with NSCLC are mostly treated with platinum-based chemotherapy, e.g., carboplatin (abstract).   Surgery is the standard of care for patients with resectable tumors, often with the addition of adjuvant chemotherapy with platinum-based agents such as cisplatin and carboplatin (p. 745).
Although carboplatin is used for the treatment of NSCLC, it is known that bone marrow suppression is dose related and may be severe, resulting in infection and/or bleeding. Anemia may be cumulative and may require transfusion support (p. 1 of carboplatin label).  
Guerlavais 2 teaches p53-based peptidomimetic macrocycles [reads on p53 activator] that can be used to treat cancers such as non-small cell lung carcinoma (paras. [0191]) but can also be used to treat hematologic disorders [para. [0198]).   The compounds can also be used to treat hematologic diseases are associated with a 
It would have been obvious to one of ordinary skill in the art to administer a therapeutically effective amount of a p53 activator of instant SEQ ID NO:163 and a therapeutically effective amount of carboplatin to treat a human subject with non-small cell lung cancer (NSCLC).  The skilled artisan would have recognized from Guerlavais et al., Guerlavais 2, and Hildebrandt et al. that a p53 activator and carboplatin were both known in the prior art as being useful for treating NSCLC.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. The skilled artisan would have known from the Carboplatin label that carboplatin was associated with bone marrow suppression and anemia, despite the use of platinum-based chemotherapies (e.g., carboplatin) as being one of the most common treatments for NSCLC.  The skilled artisan would have further understood from Guerlavais 2 that not only is a p53 activator useful in treating cancer, it is also useful for treating hematological disorders such as anemia.
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.
Thus the skilled artisan would have had a reasonable expectation in treating a NSCLC patient with a combination of a p53 activator and carboplatin, and further expect that the p53 activator would be able to reduce the anemia that was often associated with carboplatin treatment.
Accordingly, claim 1 is rendered obvious. 
Regarding claims 2 and 3, Guerlavais et al. teach that the chemotherapeutic can be administered at a suboptimal dose when administered in combination with the p53 activator (e.g., para. [00158]). A therapeutically effective amount of a p53-based peptidomimetic macrocycles of Guerlavais et al. and a chemotherapeutic agent are deemed to act synergistically (e.g., para. [00158]). 
Examiner expressly notes that the instant specification states 
"synergistic," refers to the effect of the administration of the peptidomimetic macrocycles in combination with one or more additional therapies (e.g., 

Specification at para. [00336].  Regarding claim 6, Guerlavais et al. teach that the anticancer agent and the p53 activator can be administered separately (para. [00168]).  Regarding claim 8, the optimization of result effect parameters (dosing schedule- sequential administration) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as dosing schedule, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 10, Guerlavais et al. teach administration of chemotherapeutic agent such as cyclophosphamide, doxorubicin, etoposide (para. [00158]).  Regarding claim 13, Guerlavais 2 teaches that p53-based peptidomimetic macrocycles can be used to treat hematologic disorders [para. [0198]).  The compounds can also be used to treat hematologic diseases are associated with a decreased production of blood cells, including anemia, as well as congenital neutropenia and chronic neutropenia (paras. [0198]-[0202]).  Regarding claim claims 14 and 15, Guerlavais et al. teach that the p53-claim 16), about 0.04 mg, 0.08 mg, 0.16 mg, 0.32 mg, 0.64 mg, 1.28 mg, 3.56 mg, 7.12 mg, or 14.24 mg per kilogram body weight of the human subject (claim 17), administered over a period of 0.25-2.0 h (claim 18), based on the teaching of Guerlavais (e.g., doses ranging from 0 .1 mg/kg to 5 0 mg/kg for 7 to 21 days [00158]), are simply routine practice for an ordinary skill in the art because the MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  Regarding claim 19, Guerlavais et al. teach a p53-based peptidomimetic macrocycles is SP154, the elected species of instant SEQ ID NO:163 (Ex. 15; claim 52): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  Regarding claim 20, the p53-peptidomimetic macrocycles can induce cell cycle arrest (Guerlavais 
Accordingly, claims 1-3, 6, 8-10, and 13-21 are rendered obvious in view of the teachings of the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 8-10, and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 23, 30, 37, 38, 40, 
The ‘272 application is a continuing application (CON) of the instant application.
This is a provisional nonstatutory double patenting rejection.
Claim 20 of the ‘272 application is drawn to a pharmaceutical composition comprising a therapeutically effective amount of a peptidomimetic macrocycle or a pharmaceutically-acceptable salt thereof and lenalidomide (reads on other anticancer agent), wherein the peptidomimetic macrocycle binds to a MDM2 protein (reads on p53 activator).  Claim 23 of the ‘272 application recites the same formula is found in instant claim 19.  Claim 30 of the ‘272 application recites that the peptidomimetic macrocycle has at least 60% identity to an amino acid sequence selected from SEQ ID NOs: 10-692.  Examiner notes that SEQ ID NOs: 10-692 are found in instant table 3, as recited in instant claim 19.  Claims 37 and 38 of the ‘272 application recite that the peptidomimetic macrocycle disrupts an interaction between MDM2 and p53, and further reactivates p53 upon administration of the pharmaceutical composition to a subject.  Claim 40 of the ‘272 application recites a peptidomimetic macrocycle  wherein the therapeutic agent is lenalidomide. Claims 44 and 53 of the ‘272 application recite that the peptidomimetic macrocycle binds to MDM2, and has at least 70% identity to a sequence selected from SEQ ID NOs: 10-692.  
“[The specification] may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).  The specification of the ‘272 application discloses that the claimed 
Therefore, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  
The claims of the ‘272 application are deemed to anticipate instant claims 1-3, 6, 8-10, and 13-21 which are drawn to a method of treating a cancer comprising therapeutically effective amount of a p53 activator, and another anticancer agent; wherein the p53 activator reduces a side effect associated with the other anticancer agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  
Claims 1-21 are pending.  Claims 1-3, 6, 8-10, and 13-21 are rejected. Claims 4, 5, 7, 11, and 12 have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654